Ethridge, J.,
delivered the opinion of the court.
The county board of education passed an order in the month of August, 1920., consolidating Old Hickory School and Pine Grove School in said county, in 'which order the schoolhouse was located on lands described in the order, but, the school building not being ready for use when the school should open, the superintendent contracted with a teacher for each of the schools which had been consolidated for the term about to begin, acting under the provisions of chapter 254, Laws of 1918. Thereafter certain citizens filed a petition with the board of supervisors reciting-:
“We, the undersigned qualified electors of Old Hickory, public school district in said county, do hereby most respectfully petition your honorable board that you levy a tax of three mills on the property of the said district for the purpose of supplementing salaries, extending the school term, buying furniture for the school, repairing school building and for fuel and incidental expenses of the school in said district as provided by section 8, chapter 172, Laws of 1918.”
The board of supervisors declined to make the levy requested for the reason that in its opinion said Old Hickory School had ceased to exist as a common school district, and an appeal was taken to the circuit court from said' order, and the bill of exceptions embraced the petition, the order of the board refusing, and the contracts *582made between the superintendent of education and the .principal of the two schools which had been consolidated into the new consolidated district, and the testimony of the superintendent and the teachers with reference to the said contract and the testimony showing that,1 the Old Hickory School had been taught for a given length of time. The bill of exceptions did not contain the order of the county) school board creating Old Hickory Public School, nor did it contain any order rescinding the act of the county school board in establishing the consolidated school district above referred to. The circuit judge tried the case on agreement in vacation and sustained the action of the board of supervisors, it is said, upon the ground that the bill of exceptions did not show that the original school known as Old Hickory Public School had ever been established. From this judgment this appeal is prosecuted.
Section 3, chapter 172, Laws of 1918, reads as follows:
“On petition of a majority of the qualified electors of any public school district in a county, the board of supervisors shall levy a tax on the property of that district for the purpose of supplementing salaries of teachers, extending school term, buying furniture for the school, repairing school building, or for fuel and other incidental expenses of the school in said district.”
Chapter 254, Laws of 1918, reads as follows:
“That where public schools heretofore established have been formed into a consolidated school district, and because of a failure to erect the consolidated school building, or for other reasons, the consolidated school is not taught, then the county superintendent of education is hereby authorized and empowered to have the school taught as heretofore and so continue until said consolidhted school is opened and in operation.
“That in like manner the superintendent of education and proper authorities of the county are hereby authorized and empowered to pay teachers who have heretofore or are teaching in such public schools.”
*583It is contended by the appellant that it is mandatory upon the board of supervisors to make the levy provided in section 3 of chapter 172, on the filing of a petition signed by the majority of the qualified electors of the school district under the facts stated in this case; while the appellee contends that chapter 254 does not authorize the board of supervisors to make an additional levy where a consolidated school has been created which is not applicable to all property situated in the consolidated district. The appellants contend that where the consolidated school district has been creatéd and the buildings have not been erected that the original district stands unaffected by the order creating the consolidated district, and has all the powers which a common school district has, or, in other words, that the order consolidating the two school districts did not take effect so as to merge the two districts until the building was ready for occupancy. We think the board of supervisors were correct and that the order of the county school board creating a consolidated school district became effective on the date of the order and merged, and by such merger destroyed the old districts as school districts, but that under chapter 254, the superintendent of education is authorized and empowered to have the school taught at the old sites until the consolidated school is in operation. The purpose of the statute was not to postpone the effect of the order of consolidation, but was to permit schools to be taught under the conditions named and to pay the teachers for so teaching. This act is in the nature of an enabling act conferring additional power to meet a situation which frequently arises so as to obviate any possible hardship growing out of creating consolidated districts, and that it does not authorize the original schools embraced in the consolidated district to act under chapter 172, but if such additional taxation is to be allowed it must conform to the law authorizing the consolidated districts to make similar levies, which require the approval of the county school board as a condition of the board’s acting. Before any school dis*584trict can make a levy as sucb of additional taxes, it must present to the board of supervisors in some form proof of the creation of the school district and the territory which constitutes such school district so that the board may make its order showing upon what property the levy is to be applied.
The judgment of the court below is affirmed.

Affirmed.